Grice, Justice.
The record disclosing that the plaintiff in error was a fugitive from justice from the State of Pennsylvania, arrested on the warrant of the Governor of this State and held in custody by the sheriff of Pulton County pending the arrival of an agent of the State.of Pennsylvania, to whom the fugitive was ordered by the Governor of this State to be delivered by the sheriff, the order being upon a requisition made upon him by the Governor of Pennsylvania, all of which orders were regular on their face, it was not erroneous to refuse to discharge the prisoner under a writ of habeas corpus. Compare Scheinfain v. Aldredge, 191 Ga. 479 (12 S. E. 2d, 868).

Judgment affirmed.


All the Justices concur.

Paul W. Hughes and Alton T. Milam, for plaintiff.
John A. Boykin, solicitor-general and J. W. LeOraw, for defendant.